Case: 6:17-cr-00036-CHB-HAI Doc #: 264 Filed: 11/23/20 Page: 1 of 6 - Page ID#: 4844




                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF KENTUCKY
                                     SOUTHERN DIVISION
                                           LONDON

 CRIMINAL ACTION NO. 6:17-36-CHB
 UNITED STATES OF AMERICA                                                                             PLAINTIFF


     V.            UNITED STATES’S RESPONSE IN OPPOSITION
          TO THE DEFENDANT’S MOTION FOR RELEASE PENDING APPEAL



  RODNEY SCOTT PHELPS                                                                             DEFENDANT


                                           ********************


           The United States opposes the Defendant’s motion for bond pending appeal. 1

 Phelps may be a risk of flight. He is an economic threat to the community. The request is

 made for the purpose of delaying the inevitable, as it is consistent with his previous

 repetitive efforts to delay the administration of justice in this case. Most importantly, he

 has not identified any appellate issue likely to result in substantial relief.

           “The Bail Reform Act, 18 U.S.C. § 3143(b), creates a presumption against release

 pending appeal.” United States v. Chilingirian, 280 F.3d 704, 709 (6th Cir. 2002). To

 gain release, Phelps must show by clear and convincing evidence (1) that he is not likely

 to flee or pose a danger to the safety of another person or the community, and (2) that the



 1
  Though the Defendant styles his motion as one for an extension of his report date, his requested relief is an
 extension to 30 days after an appellate decision upholding the conviction and sentence. Thus, the name
 notwithstanding, the motion is for bond pending appeal.
Case: 6:17-cr-00036-CHB-HAI Doc #: 264 Filed: 11/23/20 Page: 2 of 6 - Page ID#: 4845




 appeal is not for delay and raises a substantial question of law or fact likely to result in a

 reversal, an order for a new trial on all counts of conviction, a sentence that does not

 include a term of imprisonment, or a reduced sentence to a term of imprisonment less

 than the total of the time already served plus the expected duration of the appeal process.”

 “[A]n appeal raises a substantial question when the appeal presents a close question or

 one that could go either way and . . . the question is so integral to the merits of the

 conviction that it is more probable than not that reversal or a new trial will occur if the

 question is decided in the defendant’s favor.” United States v. Pollard, 778 F.2d 1177,

 1181-82 (6th Cir. 1985).

        The Defendant’s demeanor, lack of contrition, denial, and obstructive conduct, all

 consistent throughout his prosecution and trial, demonstrate a risk of flight that he has not

 dispelled by clear and convincing evidence. To say that the Defendant has been resistant

 and difficult during the prosecution of this case is an understatement. The record reveals

 that he has been uncooperative and contemptuous toward his own counsel as well as all

 aspects of the justice system. He has been the subject of at least two motions to revoke

 his bond. He failed to appear at one status conference and failed to file a financial

 disclosure document as required by the court. He was visibly contemptuous toward

 witnesses who testified against him (causing one juror to be dismissed) and hostile and

 threatening toward the prosecutor during cross-examination. All of this reflects a

 disregard for the criminal justice system. The Government believes that when all

 attempts to avoid incarceration have been exhausted, the Defendant may next consider

 flight. While he professes to have no assets, the truth is that he ghost-manages a thriving
Case: 6:17-cr-00036-CHB-HAI Doc #: 264 Filed: 11/23/20 Page: 3 of 6 - Page ID#: 4846




 business which he has placed in the name of his wife and/or son. Thus, it is believed that

 he would have the financial wherewithal to flee. However, he refuses to place his name

 on his business, his vehicles, and his home, both attempting to keep these assets out of

 the hands of law enforcement and disengaging himself from ties to his community.         He

 has not provided clear and convincing evidence that he is not a risk of flight.

        While the Defendant does not have a history of violence, he certainly has

 demonstrated a propensity to commit fraud-related offenses. United States v. Nicolo, 706

 F. Supp. 330, 2010 WL 1510852 (W.D.N.Y. 2010) (summarizing cases where a history

 of economic crimes, coupled with lack of respect for the court system and a lack of

 contrition, constituted danger to the community so as to preclude denial of release

 pending appeal). In this case, law enforcement interrupted Phelps and Castenir in the

 midst of a series of fraud schemes. The two were prosecuted for three successive

 schemes, but these were sandwiched between prior and subsequent schemes. The Court

 will recall that Phelps defrauded the Seattle area victims again, along with their new

 business partner in Canada, by essentially stealing their business and website.

        The only appellate issue the Defendant has identified that, if meritorious, would

 result in overturning the conviction is sufficiency of the evidence. The likelihood of

 success on this argument is nonexistent. The sentencing guidelines issues foreshadowed,

 but not identified, even if successful, would not dramatically lower the sentence to a level

 below what he would serve while the appeal is pending. This Court will recall the

 overwhelming evidence that was introduced to prove the Defendant’s guilt on these

 charges. Many victim witnesses testified to his use of the Morton Salt and the Phelps
Case: 6:17-cr-00036-CHB-HAI Doc #: 264 Filed: 11/23/20 Page: 4 of 6 - Page ID#: 4847




 Family Trust stories to induce them to hand over their money.

        The final issue to be addressed is the effect of the Covid crisis on the propriety of

 allowing the Defendant to remain on release pending appeal, which of course is not itself

 a consideration for release pending appeal under Sixth Circuit case law. Perhaps the

 Court would envelope this concern within its risk of flight analysis, but it is nonetheless

 unpersuasive. While the Government acknowledges the seriousness of this crisis, and the

 seriousness of the Defendant’s leg injury, nothing about this defendant’s situation

 distinguishes him from the thousands of federal prisoners who are currently incarcerated.

 The logical extension of his argument is that all prisoners should be released until the

 crisis is alleviated, a dubious proposition.   By any normal measure, this Defendant

 should report to begin serving his sentence as originally ordered. Nothing about this

 crisis is so extraordinary or exceptional to as to warrant excusing the Defendant from

 reporting.

        The motion should be denied.

                                                Respectfully submitted,


                                                ROBERT M. DUNCAN, JR.
                                                UNITED STATES ATTORNEY

                                        By:     s/ Kenneth R. Taylor
                                                 Assistant United States Attorney
                                                260 W. Vine Street, Suite 300
                                                Lexington, Kentucky 40507-1612
                                                (859) 685-6874
                                                FAX (859) 233-2747
                                                Ken.Taylor@usdoj.gov
Case: 6:17-cr-00036-CHB-HAI Doc #: 264 Filed: 11/23/20 Page: 5 of 6 - Page ID#: 4848




                                        s/ Kathryn M. Anderson

                                        Assistant United States Attorney
                                        260 W. Vine Street, Suite 300
                                        Lexington, Kentucky 40507-1612
                                       (859) 685-4885
                                       Kathryn.Anderson@usdoj.gov
Case: 6:17-cr-00036-CHB-HAI Doc #: 264 Filed: 11/23/20 Page: 6 of 6 - Page ID#: 4849




                              CERTIFICATE OF SERVICE


       This is to certify that a true and accurate copy of the foregoing has been served by

 electronic mail to Kort W. Gatterdam, Attorney for Rodney Scott Phelps, on this 23rd day

 of November, 2020.


                                                 s/ Kenneth R. Taylor
                                                 Assistant United States Attorney
